UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6839



MARC S. CASON, SR.,

                Plaintiff - Appellant,

          v.


RICHARD   WEEKS;  ROBERT     THOMAS;   MARYLAND   DIVISION   OF
CORRECTIONS; E.M.S.A.,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00946-CCB)


Submitted:   July 22, 2008                  Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc S. Cason, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marc S. Cason, Sr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.          See Cason v. Weeks,

No. 1:08-cv-00946-CCB (D. Md. May 7, 2008).        Because the district

court’s   dismissal   was   Cason’s   third   strike    under   the   Prison

Litigation Reform Act, 28 U.S.C. § 1915 (2000) (“PLRA”),* Cason may

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.           See 28 U.S.C.

§ 1915(g) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




     *
      Although the district court’s order indicates that its
dismissal constituted Cason’s second PLRA strike, a review of
Cason’s numerous lawsuits reveals that Cason was previously issued
two strikes. See Cason v. Maryland Div. of Corr., No. 06-cv-2032
(D. Md. filed Aug. 21, 2006; entered Aug. 22, 2006) (second
strike); Cason v. Maryland Div. of Parole and Probation, No. 06-cv-
1186 (D. Md. May 17, 2006) (first strike).

                                 - 2 -